

116 HRES 1247 IH: Expressing the need for the Federal Government to establish a National Biodiversity Strategy for protecting biodiversity for current and future generations.
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1247IN THE HOUSE OF REPRESENTATIVESDecember 2, 2020Mr. Neguse (for himself, Mr. Lowenthal, and Mr. Huffman) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing the need for the Federal Government to establish a National Biodiversity Strategy for protecting biodiversity for current and future generations.Whereas the planet is facing an unprecedented biodiversity crisis, largely driven by human activity;Whereas recent scientific studies have confirmed human-driven activities are significantly damaging the Earth’s ecosystems by—(1)altering 75 percent of the area of terrestrial environments and 66 percent of marine environments;(2)directly exploiting wildlife and plant species; (3)accelerating climate change, directly harming nature and exacerbating other threats; (4)polluting air, land, and water; and(5)introducing invasive species;Whereas these studies have shown that human-driven threats have harmed biodiversity by—(1)threatening approximately one million species with extinction now and in the coming decades, including—(A)over 40 percent of amphibians;(B)33 percent of corals, sharks, shark relatives, and marine mammals;(C)over 60 percent of cycads and over 30 percent of conifer trees; and(D)about 10 percent of over 5 million insect species; and(2)causing population sizes of wild species to decline by—(A)an average of 68 percent for mammals, birds, fish, amphibians, and reptiles;(B)nearly 3 billion birds in North America since 1970; (C)about 50 percent for live corals; and(D)an average of over 20 percent overall;Whereas human activity is accelerating the decline of important economic and cultural services, with—(1)the productivity of nearly one-fourth of the land surface reduced;(2)over one-third of land surface and 75 percent of freshwater resources devoted to crop or livestock production;(3)about half a trillion dollars of global crops at risk from pollinator loss; (4)one-third of marine fisheries overfished, 60 percent fished at capacity, and just 7 percent fished below capacity; and(5)25 percent of greenhouse gas emissions caused by land clearing, crops, and fertilization;Whereas the decline of biodiversity disproportionately impacts indigenous and other communities that rely on nature for essential services, including Native Americans and Alaska Natives who offer unique perspectives and traditional ecological knowledge critical to preserving biodiversity; Whereas the decline of biodiversity and ecosystem services observed worldwide is occurring in the United States; Whereas the United States possesses an abundance and great diversity of species of fish, wildlife, and plants that are of significant value to the United States for aesthetic, ecological, educational, cultural, recreational, economic, and scientific reasons; Whereas the decline of biodiversity presents a direct threat to the security, health, and well-being of the people of the United States by causing economic harm through the loss of valuable ecosystem services such as zoonotic disease buffering, pollination, water filtration, soil replenishment, the provision of game species, medicinal products, recreational opportunities, and others; Whereas communities of color, low-income communities, Tribal communities, and other populations that have been systematically and deliberately targeted for siting environmentally degrading activities, and excluded from conservation efforts, face disproportionate impacts from biodiversity loss; Whereas Federal agencies are tasked with protecting and conserving biodiversity in the United States and worldwide through a variety of legal and policy channels; Whereas there is no coordinating policy to maximize the effectiveness of the Federal Government’s conservation efforts and collaboration with the States, local governments, Tribes, private landowners, and other nongovernmental stakeholders; Whereas the United States should play a leading role on the international stage in addressing the biodiversity crisis; yet the United States—(1)is not a party to the Convention on Biological Diversity;(2)does not issue a national biodiversity outlook, contrary to most other nations; and(3)does not have a National Biodiversity Strategy as part of the Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services; andWhereas scientific research highlights essential pathways forward, including—(1)establishing protected areas networks encompassing at least 30 percent of the environment by 2030 for biodiversity and climate;(2)restoring degraded habitats and ensuring connectivity of protected areas;(3)reducing pesticide use to levels no higher than needed for maintaining food production; and(4)addressing the threats posed by invasive species: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)it is in the national interest for the Federal Government to establish a National Biodiversity Strategy to— (A)ensure the conservation of the Nation’s biodiversity; (B)secure and restore the ecosystem services provided by nature for current and future generations; (C)set ambitious yet necessary goals for protecting biodiversity in the coming decades; (D)promote social equity and justice in the conservation of the Nation’s biodiversity; (E)coordinate the actions of Federal agencies to advance the conservation of biodiversity; (F)promote collaboration among the Federal, State, and Tribal governments and non-governmental stakeholders to advance conservation; (G)honor the Federal trust obligations to Tribal nations and Native Americans; and (H)provide global leadership in addressing the biodiversity crisis; and(2)the National Biodiversity Strategy should include direction on— (A)setting a national goal of protecting at least 30 percent of United States lands and waters to conserve biodiversity and address climate change by 2030 and other goals necessary to reduce the threats to biodiversity as indicated by the best available scientific information; (B)affirming the need to protect threatened, endangered, and at-risk species from further imperilment or extinction; (C)climate adaptation and mitigation strategies for biodiversity conservation, including— (i)joining and leading international agreements to combat climate change, such as the Paris Agreement; (ii)establishing climate refugia and climate corridors for conservation of species affected by climate change; and (iii)the rapid build-out of renewable energy; (D)reviewing existing laws, plans, programs, and strategies that are relevant to addressing threats to biodiversity to assess how they can contribute to the objectives of this resolution and, as found necessary, to recommend new laws, plans, programs, and strategies; (E)ensuring integration of biodiversity protection across the activities of the Federal Government; (F)advancing conservation in collaboration with the State and Tribal governments and on private lands through funding, technical support, and partnerships; (G)incorporating indigenous knowledge and practices to support conservation and biodiversity, and ensuring fulfillment of the Federal trust obligations that apply to government decisionmaking that impacts the interests of Native Americans; (H)means to ensure equitable access to nature, inclusive decisionmaking on biodiversity protection, and just allocations of resources to achieve the goals of this resolution, including for systematically and deliberately targeted populations such as communities of color, low-income communities, and Native American communities; (I)establishing regular monitoring and reporting on the status of the Nation’s biodiversity, including a quadrennial assessment reported to Congress and the American people; (J)prioritizing programs to identify knowledge gaps and accelerate research and development of new conservation solutions across sectors; and (K)funding existing conservation programs, developing new funding sources, and reducing subsidies that harm biodiversity, in amounts commensurate with the scale of the challenge. 